STOULIG, Judge.
The Orleans Parish School Board has appealed a judgment in which the court issued a preliminary injunction 1 “* * * directing defendant Orleans Parish School Board to grant the sabbatical leave for the 1977— 78 school year applied for by petitioner Victoria Dimitry Williams.”
Plaintiff, an Orleans Parish School Board teacher since August 31, 1970, served continuously in that position until she took maternity leave from August 23, 1976 through April 25, 1977. She was on the payroll for the month of May 1977 as an active teacher. Her request for sabbatical leave for the 1977-78 school year was denied.
For the reasons assigned in Case No. 10,-000 entitled “Paula Newell and Cynthia White v. Orleans Parish School Board,” La. App., 370 So.2d 655, consolidated with this case on appeal, the judgment of the trial court is reversed and the injunction is dissolved. Plaintiff is to pay all costs.

REVERSED; INJUNCTION DISSOLVED.


. In view of the result we reach we make no comment on the procedure.